Order entered June 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00215-CR

                                JAMIE MANGRAM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-0713817-Q

                                            ORDER
       The Court REINSTATES the appeal.

       On April 25, 2013, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records have not been filed. On May 3, 2013, we received the reporter’s record.

We have not yet received the reporter’s record. However, we received a letter from the trial

court stating that she has not appointed counsel because appellant’s notice of appeal is untimely.

       The record reflects that on January 9, 2013, appellant was sentenced to ten years’

imprisonment. Absent a timely motion for new trial, appellant’s notice of appeal was due by

February 8, 2013. See TEX. R. APP. P. 26.2(a)(1). Appellant’s pro se notice of appeal was file-

stamped by the Clerk of the Texas court of Criminal Appeals on February 11, 2013 and file-

stamped in this Court on February 14, 2013. The notice of appeal indicates it was executed on
January 29, 2013. No extension motion has been filed in this Court. See Tex. R. App. 26.3.

What is not clear from the documents before the Court is whether appellant mailed his notice of

appeal in accordance with the requirements of Texas Rule of Appellate Procedure 9.2(b) and, if

so, the date on which the documents were delivered to the authorities at the correctional facility

for mailing. See TEX. R. APP. P. 9.2(b); Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim.

App. 2010).

       Accordingly, we ORDER the trial court to make findings regarding the following:

      Whether appellant sent his notice of appeal by United States Postal Service to the proper
       clerk for filing.

      The trial court shall next determine whether appellant placed the notice of appeal in an
       envelope that was properly addressed.

      The trial court shall next determine the date on which appellant delivered the envelope to
       the authorities at his correctional facility for mailing.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,
whichever is earlier.



                                                     /s/     DAVID EVANS
                                                             JUSTICE